Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  11/30/2020. The instant application has claims 1-13 pending. The system and device for carrying out authentication between two communication devices. There a total of 13 claims.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims recite in an narrow manner of second ranging signal after the first ranging signal and calculating the time taken; and wake-up signal being issued; two different wireless protocols being used.

Specification
The abstract of the disclosure is objected to because the format needs to be corrected, the “Object” , “Solution”,  “Representative Drawing” and “FIG. 2”  needs to be removed.  Correction is required.  See MPEP § 608.01(b).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawing filed on 11/30/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control section configured to” with respect to claim 1 and 12; “ a first control section configured to” and “second control section configured to” with respect to claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	The Diebold Nixdorf v. ITC case illustrates the black box implementation of the structure is not sufficient to satisfy the 35 USC §112(f) requirement. The case involved an cheque standby unit being understood to be not sufficiently described to have structure in the disclosure and a black box disclosure of this unit in the drawings was deemed insufficient.

And further RideApp Inc v. Lyft Inc(Fed Cir March 2021) also illustrates that failing to disclose the algorithm for performing the function in a computer implemented system does not meet the mean-plus-function requirement.

	 And in the case of generic computer being the structure then an algorithm for the generic computer must be disclosed is specifications. See MPEP 2181, II, B[R-10.2019] see citation below with underline for emphasis.

II.    DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH

B.    Computer-Implemented Means-Plus-Function Limitations
	
	The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/351379 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader version of claims of ‘379 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US App #17/106552
US App #17351379
Comments
1. A communication device comprising a control section configured to execute a process related to transmission or reception of a first authentication signal and a second authentication signal that are 5necessary for a first authentication process for authentication between the communication device and another communication device, wherein the control section further controls a second authentication process for different authentication from the first authentication process, and starts a process related to transmission or reception of first information that is necessary for the second 10authentication process after transmission or reception of the second authentication signal.  

2. The communication device according to claim 1, 15wherein the first authentication process is an authentication process based on the first authentication signal transmitted by one of the communication device and the other communication device and a second authentication signal transmitted by the other of the communication device and the other communication device as a response to the first authentication signal, and 20wherein the control unit starts a process relating to transmission or reception of signals used for the second authentication process before transmission or reception of the first authentication signal.  

1. A communication device comprising: a control unit configured to control a process relating to transmission or 5reception of a first authentication signal and a second authentication signal used for a first authentication process that is authentication between the communication device and another communication device, wherein the control unit further controls a second authentication process that is authentication different from the first authentication process and starts a process 10relating to transmission or reception of signals used for a second authentication process that is authentication different from the first authentication process before transmission or reception of the first authentication signal.
The US Patent App(US 17351379) anticipates claims (1-13) of instant application, because the patent application claims (1-13, genus) teaches all the elements/features of the examined claim (a-b, sub-genus, e.g. has less of the same limitations than the patent). Claims of instant application are effectively a subset of the claims in the other patent application. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).

That is, Claim 1 + Claim 2 of instant application yields Claim 1 of ‘379 application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2019/0051072 to Okada in view of US Patent Pub 2015/0038073 to Vang.

Regarding claim 1, 12, 13, Okada discloses A communication device comprising a control section configured to execute a process related to transmission or reception of a first authentication signal and a second authentication signal that are 5necessary for a first authentication process for authentication between the communication device and another communication device(Fig. 3 item S101 & Par. 0010-0012, the first signal is authentication signal and second signal is distance measurement signal & Par. 0020-0021, first and second signal), wherein the control section further controls a second authentication process for different authentication from the first authentication process, and (Par. 0010-0012, the authentication and distance measurement for operations for portable device).
  

In the same field of endeavor as the claimed invention, Vang  discloses starts a process related to transmission or reception of first information that is necessary for the second 10authentication process after transmission or reception of the second authentication signal(Fig. 4 item 112 & 116 & Par. 0037-0038, the primary device is authorized to communicate via NFC is checked and then registry is also checked).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Okada  invention to incorporate starts a process related to transmission or reception of first information that is necessary for the second 10authentication process after transmission or reception of the second authentication signal for the advantage of  providing already paired devices access to vehicle network as taught in Vang see Par. 0038.

Regarding claim 2.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 1, wherein the first authentication process is an authentication process based on the first 15authentication signal transmitted from the communication device and the second authentication signal transmitted from the other communication device in response to the first authentication signal, and after reception of the second authentication signal, the control section further receives the first information and executes the second authentication process.  

Regarding claim 3.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 1, wherein the second authentication process includes a ranging process of measuring a distance between the communication device and the other communication device, and a process of performing authentication on a basis of second information 25acquired by executing the ranging process(Par. 0068, the distance measurement fails or succeeds).  

Regarding claim 4.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 3, wherein the control section determines that the second authentication process has succeeded in a case where the distance between the communication device and the 30other communication device is determined to be a prescribed distance or less on a basis of the second information(Fig. 3 item S102, S104, S106 & Par. 0010, the authentication succeeded is determined based on distance).  

Regarding claim 5.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 4, wherein the second information includes at least one of a ranging value of the distance to the other communication device, a parameter for calculating the ranging 5value, and information indicating whether or not the ranging value is the prescribed distance or less(Fig. 3 item S106, the predetermined distance).  

Regarding claim  6.  , the combined method/system/medium of Okada  and Vang, Vang  discloses  the communication device according to claim 3, wherein the control section starts a process related to transmission or 10reception of the first information while treating the second information as a piece of the first information(Par. 0037-0039, the registry is checked for previously paired & Par. 0043).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Okada  invention to incorporate starts a process related to transmission or reception of first information that is necessary for the second 10authentication process after transmission or reception of the second authentication signal for the advantage of  providing already paired devices access to vehicle network as taught in Vang see Par. 0038.


Regarding claim  11.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 1, wherein the communication device is installed in a vehicle, and the other communication device is installed in a portable device(Fig. 1 item 400, 100 vehicle and portable device).

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2016/0145903 to Taylor which discloses the authorized devices being allowed to using charging machine

US Patent Pub 2016/0272154 to Sanji which discloses portable terminal being authorized for action.

US Patent Pub 2017/0144630 to Katou which discloses portable device that performs authentication.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov